DECISION
Plaintiffs filed their Complaint on February 25, 2009. The court issued a Journal Entry on September 30, 2009, stating that if the court did not hear from Plaintiffs' representative by October 14, 2009, Defendant's recommendations filed August 20, 2009, would be adopted.
Defendant stated it would accept the amended tax returns as filed for tax years 2004 and 2006. No amended return was filed for tax year 2005. (Def's Recommendations at 1.)
Defendant proposed the following: TBTABLE Tax year 2004:  Tax due $449 Tax year 2005:  Tax due $1,863 Tax year 2006:  Tax due $268 TB/TABLE (Id.)
As of this date, there has been no further communication from Plaintiffs. The matter is now ready for decision. Now, therefore,
IT IS THE DECISION OF THIS COURT that for tax year 2004 the tax to pay is $449, with statutory penalty and interest; *Page 2 
IT IS FURTHER DECIDED that for tax year 2005 the tax to pay is $1,863, with statutory penalty and interest; and
IT IS FURTHER DECIDED that for tax year 2006 the tax to pay is $268, with statutory penalty and interest.
Dated this ____ day of October 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 21, 2009. The Court filed and entered this documenton October 21, 2009.